UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 99-1778



ANGELA G. MCKENZIE,

                                             Plaintiff - Appellant,

          versus


SETA CORPORATION; MICHAEL C. MONTAVON, P.C.,

                                            Defendants - Appellees.




                             No. 99-1933



ANGELA G. MCKENZIE,

                                               Plaintiff - Appellee,

          versus


MICHAEL C. MONTAVON, P.C.,

                                             Defendant - Appellant,

          and


SETA CORPORATION,

                                                          Defendant.
                             No. 99-1934



ANGELA G. MCKENZIE,

                                              Plaintiff - Appellee,

          versus


SETA CORPORATION,

                                              Defendant - Appellant,

          and


MICHAEL C. MONTAVON, P.C.,

                                                          Defendant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-99-381-A)


Submitted:   February 16, 2000          Decided:   February 24, 2000


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendu Mekbib, LAW OFFICES OF WENDU MEKBIB, Vienna, Virginia, for
Appellant.   R. Mark Dare, HAZEL & THOMAS, P.C., Falls Church,
Virginia; J. Jonathan Schraub, T. Scott McGraw, SCHRAUB & COMPANY,
CHTD., McLean, Virginia, for Appellees.



                                  2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     In No. 99-1778, Angela G. McKenzie appeals from the district

court’s order dismissing her civil action pursuant to Fed. R. Civ.

P. 12(b)(6).   In Nos. 99-1933 and 99-1934, the Defendants in the

underlying action appeal from the district court’s order denying

relief on their motions for sanctions, Fed. R. Civ. P. 11.       Our

review of the record and the district court’s opinions discloses no

reversible error and no abuse of discretion.     Accordingly, we af-

firm on the reasoning of the district court.   See McKenzie v. SETA

Corp. No. CA-99-381-A (E.D. Va. May 18, 1999; June 15, 1999).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on May 17, 1999, for No. 99-1778, and June 11, 1999 for Nos. 99-
1933/1934, the district court’s records show that these orders were
entered on the docket sheet on May 18, 1999, for No. 99-1778 and
June 15, 1999, for Nos. 99-1933/1934. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment or order was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                4